                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                      )               BK No.:     20-17861
DIANA CERVANTES                             )
                                            )               Chapter: 13
                                            )
                                                            Honorable Donald R. Cassling
                                            )
                                            )
              Debtor(s)                     )

                      ORDER GRANTING MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1) Debtor's Motion to Modify is GRANTED.

  2) The Debtor's Chapter 13 Plan payment default is deferred over the remainder of the plan.

  3) The Debtor's Chapter 13 Plan payment is increased to $430.00.

  4) Debtor's Chapter 13 Plan base shall increase to $23,816.00.



                                                         Enter:


                                                                   Honorable Donald R. Cassling
Dated: August 26, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
